Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation of “wherein only one flange has at least one through-hole disposed through the flange from the first surface to the second surface between the perimeter and the central section” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Only one flange in this context was not originally disclosed as presently claimed.
In claim 18, the recitation of “wherein only one flange has at least one through-hole disposed through the flange from the first surface to the second surface between the perimeter and the central 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 11-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8610311 B1 to Grimes (“Grimes”).
Grimes discloses:
Regarding claim 1: 
a central section (e.g., central former 54, 318) having a length and two ends, wherein the central section comprises a hollow core (e.g., hollow core 56) and has an opening (e.g., apertures for fasteners 308 seen in Fig. 50) disposed at each end to provide access to the hollow core (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3); and 
a pair of flanges (e.g., a first outside flange 60 and a second outside flange 62), each flange having a first surface and a second surface., wherein one of the pair flanges is disposed at one end and the other of the pair of flanges is disposed at the other end of the central section, wherein each flange has an opening (e.g., apertures 312, 320) sized and configured to coincide with the opening at each end of the central section to provide access to the hollow core, wherein each flange has a perimeter disposed away from the central section, and wherein only one flange has at least one through-hole (e.g., holes 67, 68) disposed through the flange from the first surface to the second surface between the perimeter and the central section (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 2: the central section is substantially cylindrical in shape (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 3: the central section and the flanges are designed and configured to accept a configuration of windings (e.g., windings 70, 80) of wire there-around (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 4: the hollow core of the central section is designed and configured to accept a pipe, cable or encased plurality of wires therethrough (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 5: each flange has a substantially circular plate-like configuration (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 6: each flange is designed and configured to act as stop to limit the windings to the length of the central section (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 7: the opening of each flange is designed and configured to accept a pipe, cable or encased plurality of wires therethrough (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 8: the at least one through-hole is designed and configured to provide an entry and/or exit point for windings of wire around the central section (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3);
Regarding claim 11: the central section and the flanges are comprised of a material selected from the group consisting of resin, clay, brick, cement, nylon, and amide (e.g., col 13, ln 1-5);
Regarding claim 12: the semi non-magnetic bobbin has a magnetic field of less than about 50 gauss (it is submitted that magnetic field of less than about 50 gauss is inherent in the materials disclosed for the bobbins; for example see col 13, ln 1-5); and
Regarding claim 13: the semi non-magnetic bobbin has a magnetic field of less than about 25 gauss (it is submitted that magnetic field of less than about 25 gauss is inherent in the materials disclosed for the bobbins; for example see col 13, ln 1-5).
Regarding claim 18:
a semi non-magnetic bobbin (e.g., spool 52 comprises magnetic and nonmagnetic components such that it is semi non-magnetic) (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3) comprising: 

a pair of flanges (e.g., a first outside flange 60 and a second outside flange 62), each flange having a first surface and a second surface, wherein one of the pair of flanges is disposed at one end and the other of the pair of flanges is disposed at the other end of the central section, wherein each flange has an opening (e.g., apertures 312, 320) sized and configured to coincide with the opening at each end of the central section to provide access to the hollow core, wherein each flange has a perimeter disposed away from the central section, and wherein only one flange has at least one through-hole (e.g., holes 67, 68) disposed through the flange from the first surface to the second surface between the perimeter and the central section (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3); and 
a plurality of windings of wire (e.g., windings 70, 80) around the central section (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3); and
Regarding claim 20: the at least one through-hole is sized and configured to allow a wire to pass therethrough without contacting at least a portion of the at least one flange (e.g., Fig. 3-9 and 50 and col 12, ln 60-67, col 13, ln 1-60, col 14, ln 20-65, col 31, ln 60-67 and col 32, ln 1-3).
To the extent that it may be argued that the Fig. 3-9 embodiments do not disclose all of the claimed subject matter, such as the central section comprises a hollow core (as recited in claim 1), it would have been obvious to one of ordinary skill in the art to modify the Fig. 3-9 embodiments by the Fig. 50 embodiment in order to facilitate convenient fastening of the spool ends with each other and the central former.

Claims 2, 5, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes in view of US 20040238531 A1 to Kikuchi et al. (“Kikuchi”).
Grimes discloses substantially all of the features of the claimed invention as set forth above.
Grimes does not explicitly disclose each flange has a ceramic material (as recited in claim 9).
However, Kikuchi discloses:
Regarding claim 2: the central section is substantially cylindrical in shape (e.g., Fig. 8, 13-14, 21-26 and 39-44 and para 114, 151, 185, 214-222 and 279-298);
Regarding claim 5: each flange has a substantially circular plate-like configuration (e.g., Fig. 8, 13-14, 21-26 and 39-44 and para 114, 151, 185, 214-222 and 279-298);
Regarding claim 9: the central section and the flanges are comprised of a ceramic material (e.g., Fig. 8, 13-14, 21-26 and 39-44 and para 114, 151, 185, 214-222 and 279-298);
Regarding claim 10: the ceramic material is porous or non-porous (e.g., Fig. 8, 13-14, 21-26 and 39-44 and para 114, 151, 185, 214-222 and 279-298);
Regarding claim 12: the semi non-magnetic bobbin has a magnetic field of less than about 50 gauss (it is submitted that magnetic field of less than about 50 gauss is inherent in the materials disclosed for the bobbins; for example see para 216) (e.g., Fig. 8, 13-14, 21-26 and 39-44 and para 114, 151, 185, 214-222 and 279-298); and
Regarding claim 13: the semi non-magnetic bobbin has a magnetic field of less than about 25 gauss (it is submitted that magnetic field of less than about 25 gauss is inherent in the materials disclosed for the bobbins; for example see para 216) (e.g., Fig. 8, 13-14, 21-26 and 39-44 and para 114, 151, 185, 214-222 and 279-298).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Grimes as suggested and taught by Kikuchi in order to provide a material with high heat resistance and a small linear expansion coefficient.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes in view of US 6274939 B1 to Wolf (“Wolf”).
Grimes discloses substantially all of the features of the claimed invention as set forth above.
Although Grimes discloses materials which have a magnetic field of less than about 25 gauss, Grimes does not explicitly state that the non-magnetic bobbin has a magnetic field of less than about 50 gauss (as recited in claim 12) or the non-magnetic bobbin has a magnetic field of less than about 25 gauss (as recited in claim 13).
However, Wolf discloses:
Regarding claim 12: the non-magnetic bobbin has a magnetic field of less than about 50 gauss (e.g., Abstract, col 2, ln 40-67 and col 5, ln 3-64); and
Regarding claim 13: the non-magnetic bobbin has a magnetic field of less than about 25 gauss (e.g., Abstract, col 2, ln 40-67 and col 5, ln 3-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Grimes as suggested and taught by Wolf in order to provide materials with suitable properties of thermal expansion and conductivity (e.g., Wolf: col 5, ln 3-64).


Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes in view of US 20070247104 A1 to Garza (“Garza”).
Grimes discloses substantially all of the features of the claimed invention as set forth above.
Grimes does not explicitly disclose the windings of wire provide a configuration selected from the group consisting of a core line reactor assembly, a core tapping line reactor assembly, a core voltage transformer assembly, a core isolation transformer assembly, a core buck transformer assembly, and a core boosting transformer assembly (as recited in claim 14).
However, Garza discloses:
Regarding claim 14: the configuration of windings of wire provide an electrical component selected from the group consisting of a core line reactor assembly, a core tapping line reactor assembly, a core voltage transformer assembly, a core isolation transformer assembly, a core buck transformer assembly, a zigzag transformer, and a core boosting transformer assembly (e.g., Fig. 1 and 5 and para 36-39); and
Regarding claim 19: the configuration of windings of wire provide an electrical component selected from the group consisting of a core line reactor assembly, a core tapping line reactor assembly, a core voltage transformer assembly, a core isolation transformer assembly, a core buck transformer assembly, a zigzag transformer, and a core boosting transformer assembly (e.g., Fig. 1 and 5 and para 36-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Grimes as suggested and taught by Garza in order to prevent interference from remote noise sources and assures stable operation of its microprocessor, comparators, trigger circuits and other components that require stable voltage levels (e.g., Garza: para 36-39).
Allowable Subject Matter
Claims 15-17 are allowed.
Response to Amendment
The amendment of 02/23/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments. 
The remarks then address the rejections under 35 U.S.C. 112. The remarks state that, with respect to claims 1 and 18, the Office Action states that "wherein only one flange has at least one through-hole disposed through the flange from the first surface to the second surface between the perimeter and the central section" was not described in the specification. The remarks respond by asserting that the rejected language of claims 1 and 18 is supported by the application in Figures 3a-9c and the related descriptions in paragraph [00058]-[00072] of the application and that each of these Figures show in picture form what is recited in claims 1 and 18. The remarks further state that, merely because Applicant claims what is precisely shown in the preferred embodiments of the Figures does not render the claimed language/feature "not described" and that anyone of skill in the art would immediately understand that the language of claims 1 and 18 was fully described in the Figures. However, the figures do not necessarily show that only one flange has at least one through-hole disposed through the flange from the first surface to the second surface between the perimeter and the central section and paragraph [00058]-[00072] do not mention the rejected language. The remarks also note the previous rejection of claim 15 under 35 U.S.C. 112 and note the amendments resolving the previous rejection of claim 15 under 35 U.S.C. 112.
The remarks then address the previous prior art rejections. The remarks note the rejections and state that the rejections as they would apply to the amended claims are respectfully traversed, and reconsideration is requested. The remarks then assert that Grimes does not disclose or suggest the feature of claims 1 and 18 "wherein each flange has an opening sized and configured to coincide with 
The remarks then assert that Kikuchi, Wolf and Garza do not cure the deficiencies of Grimes and state that, based on the foregoing amendments to the claims and remarks, Applicant believes that claims 1-14 and 18-20 are in condition for allowance and that a Notice of Allowability directed to all of claims 1-20 is in order and the same is respectfully requested. However, Grimes is not deficient with respect to claim 1 as set forth and explained above.
The remarks then provide a conclusion requesting allowance. However, claims 1-14 and 18-20 are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                  
March 2, 2022